MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                   Nov 19 2018, 10:25 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Stacy Y. Hart                                           Curtis T. Hill, Jr.
Carlisle, Indiana                                       Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Stacy Yuron Hart,                                       November 19, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1092
        v.                                              Appeal from the Vanderburgh
                                                        Circuit Court
State of Indiana,                                       The Honorable David D. Kiely,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        82C01-1407-F3-923



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1092 | November 19, 2018           Page 1 of 5
                               STATEMENT OF THE CASE
[1]   Appellant-Petitioner, Stacey Yuron Hart (Hart), appeals the trial court’s denial

      of his motion to correct erroneous sentence.


[2]   We affirm.


                                                   ISSUE
[3]   Hart presents us with one issue on appeal, which we restate as: Whether the

      trial court abused its discretion by denying his motion to correct erroneous

      sentence.


                      FACTS AND PROCEDURAL HISTORY
[4]   The facts as they were found by this court on direct appeal are as follows:


              From July 15-19, 2014, C.D., a fourteen-year-old runaway, lived
              with Hart at various locations in Evansville. During this time,
              Hart gave someone methamphetamine in exchange for the use of
              a motel room and sold methamphetamine from his car and at
              multiple residences. On July 19, police picked up C.D. C.D.
              tested positive for methamphetamine, Xanax, marijuana, and
              synthetic marijuana. Evansville Police Detective Tony Mayhew
              interviewed C.D. regarding her prior whereabouts.


              Based on what C.D. told him, Detective Mayhew obtained a
              search warrant for Hart’s vehicle. On July 24, police stopped
              Hart’s vehicle based on Detective Mayhew’s warrant. The
              officer found a digital scale, a cigarette case containing baggie
              corners and tweezers, a glass pipe with residue, and small baggies
              with what he believed were drugs. Testing of the substances in
              the baggies revealed 7.16 grams of methamphetamine, two


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1092 | November 19, 2018   Page 2 of 5
              tablets of methadone, three tablets of hydrocodone, and five
              tablets of Tramadol.


              The State charged Hart with Level 3 felony dealing in
              methamphetamine, Level 6 possession of a narcotic drug, Class
              A misdemeanor possession of paraphernalia, and Level 6 felony
              possession of a legend drug. It alleged Hart was an habitual
              offender. A jury found Hart guilty of all charges except Level 6
              felony possession of a legend drug, on which the trial court
              directed a verdict. The jury concluded Hart was an habitual
              offender based on his prior convictions of Class D felony failure
              to return to lawful detention in 2002 and Class C felony
              possession of a controlled substance in 2005.


      Hart v. State, 2015 WL 6954942, slip op. at 2-3 (Ind. Ct. App. Nov. 10, 2015),

      trans. denied.


[5]   On October 23, 2014, the trial court imposed a fifteen-year sentence on the

      Level 3 felony dealing methamphetamine conviction, enhanced by twenty years

      for the habitual offender adjudication, and concurrent, maximum sentences on

      the other two convictions resulting in an aggregate thirty-five-year sentence.

      Hart appealed. On direct appeal, he claimed that his counsel was ineffective for

      failing to argue that he was not properly adjudicated a habitual offender. We

      rejected the claim and concluded that the State’s evidence of Hart’s prior felony

      convictions in 2002 and 2005 established that he was a habitual offender.


[6]   On March 8, 2018, Hart filed a motion to correct erroneous sentence, asserting

      that the State relied on an ineligible prior conviction to support the habitual




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1092 | November 19, 2018   Page 3 of 5
      offender adjudication because it was more than ten years old. On April 12,

      2018, the trial court denied Hart’s motion.


[7]   Hart now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[8]   Hart contends that the trial court abused its discretion in denying his motion to

      correct his erroneous sentence. Specifically, he maintains that his adjudication

      as a habitual offender is invalid because it is not based on qualifying prior

      convictions. A trial court’s denial of a motion to correct erroneous sentence is

      reviewed for an abuse of discretion. See Hobbs v. State, 71 N.E.3d 46, 48 (Ind.

      Ct. App. 2017), trans. denied. We will find an abuse of discretion if the trial

      court’s decision is against the logic and effect of the facts and circumstances

      before it. Id.


[9]   With respect to a sentencing error, “it is in the best interests of all concerned

      that it be immediately discovered and corrected.” Robinson v. State, 805 N.E.2d
783, 786 (Ind. 2004). A motion to correct sentence under Indiana Code section

      35-38-1-15 is appropriate only for “sentencing errors that are clear from the face

      of the judgment imposing the sentence in light of the statutory authority.” Id.

      A sentencing error that requires examination of matters beyond the face of the

      sentencing judgment is better suited for resolution on direct appeal and post-

      conviction relief. Id. Accordingly, [c]laims that require consideration of the

      proceedings before, during, or after trial may not be presented by way of a

      motion to correct sentence.” Id. A sentence is defective on its face “if it

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1092 | November 19, 2018   Page 4 of 5
       violates express statutory authority at the time the sentence is pronounced, as

       when the sentence falls outside the statutory parameters for the particular

       offense or is based on an erroneous interpretation of a penalty provision.”

       Woodcox v. State, 30 N.E.3d 748, 751 (Ind. Ct. App. 2015).


[10]   Hart’s allegation that one of the underlying convictions used to support his

       habitual offender adjudication was more than ten years old at the time of

       sentencing and was therefore ineligible is not a claim that can be litigated by

       way of a motion to correct error. The evaluation of Hart’s allegation requires

       us to look beyond the face of the judgment and examine the underlying

       convictions on which the habitual offender adjudication was based. It is only

       by examining the evidence of the prior convictions themselves that we could

       reach a decision on Hart’s claim. Therefore, as Hart’s contention requires this

       court to look beyond the judgment, it may not be adjudicated through a motion

       to correct erroneous sentence. See Robinson, 805 N.E.2d at 786. We affirm the

       trial court.


                                            CONCLUSION
[11]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by denying Hart’s motion to correct erroneous sentence.


[12]   Affirmed.


[13]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1092 | November 19, 2018   Page 5 of 5